218 S.W.3d 29 (2007)
MFA COOPERATIVE ASSOCIATION, Respondent,
v.
George LUEBBERING, Appellant.
No. ED 88015.
Missouri Court of Appeals, Eastern District, Division Two.
March 27, 2007.
Brian K. Francka, Bradley C. Letterman, Jefferson City, MO, for appellant.
Albert A. Crump, Jr., Vienna, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
MFA Cooperative Association No. 280 (hereinafter, "MFA") brought suit against George L. Luebbering (hereinafter, "Appellant"), seeking payment of the outstanding balance on Appellant's open account. The trial court entered judgment in favor of MFA. Appellant appeals, claiming the trial court improperly admitted evidence.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).